DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The AFCP 2.0 request filed on June 14, 2022 is acknowledged. Claims 1-6, 8, 10-13, 16-18 and 20-25 are pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously-pending claim 15. Applicant made additional editorial changes to claims 1-6, 8, 10-13 and 16-18 to obviate the objections and the 35 U.S.C. 112 rejection set forth in the Office action dated January 14, 2022, and added new claims 21-25.   
Terminal Disclaimer
The terminal disclaimer filed on June 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,358,139 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Luettgen on June 16, 2022.
The application has been amended as follows: 

Claim 5 (Canceled)

In Claim 8, amend line 2 as follows: “positioned adjacent to an end of the [one]two or more capillaries”.  

In Claim 10, amend line 2 as follows: “more capillaries or the membrane comprise heparin, EDTA, sugars, or another[a] fluid stabilization agent.”
 
In Claim 21, Amend line 1 as follows: “The device of claim 1, wherein the membrane comprises LF1 paper, a”. 

In Claim 22, Amend line 1 as follows: “The device of claim 1, further comprising three or more capillaries configured to meter a volume” 

In Claim 23, Amend lines 2-3 as follows: “plungers comprise three or more ends disposed in line with the three or more capillaries and are arranged to dispense the fluid in the three or more capillaries onto the membrane when the housing is moved from” 

Reasons for Allowance
Claims 1-4, 6, 8, 10-13, 16-18 and 20-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:
1) Menon et al. (US 2014/0273058 A1) disclose a blood sample collection apparatus comprising (see Figs. 2-4): 
a housing (assembly 40 plus the barrel of the attached syringe 76, see Fig. 3) configurable from an open position (syringe 76 unattached to assembly 40, see [0096]) to a closed position (syringe 76 attached to assembly 40 and its plunger fully depressed, see [0096]); 
5a sample collection well (syringe barrel); 
a membrane 12 (plasma separation membrane) disposed within the housing 40 (see Figs. 1 and 4; see also [0077]); 
a plunger (plunger of the syringe 76) disposed within the housing and arranged to dispense fluid from the sample collection well onto the membrane 12 when the housing is moved from the open position to the closed position; and 
a desiccant region disposed adjacent the membrane 12.  
2) Tung et al. (US 2005/0119589 A1) disclose a blood sample collection apparatus comprising (see Figs. 3): 
a housing configurable from an open position (element 140 not situated in well 120) to a closed position (element 140 situated in well 120 and fully depressed, see Figure 3 illustrating arrow in which element 140 is actuated); 
5a sample collection well 120; 
a membrane 260; 
a plunger 240 disposed within the housing and arranged to dispense fluid from the sample collection well 120 onto the membrane 260 when the housing is moved from the open position to the closed position; and 
a desiccant region disposed adjacent (below) the membrane 260.  
3) Samsoondar (US 2006/0228259 A1) discloses a blood sample collection apparatus comprising (see Figs. 2A and 2E): 
a housing configurable from an open position (syringe not situated in port 670, see [0149]) to a closed position (syringe situated in port 670 and plunger of the syringe fully depressed); 
5a sample collection well 670; 
a membrane 660a; 
a plunger (plunger of the syringe) disposed within the housing and arranged to dispense fluid from the sample collection well 670 onto the membrane 660a when the housing is moved from the open position to the closed position; and 
a desiccant region disposed adjacent the membrane 660a.  
However, none of the references discussed above disclose an arrangement of multiple capillaries and multiple plunger ends as recited in claim 1. Moreover, based on the disclosure of the references, there is no motivation to modify the respective apparatuses to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796